ORDER
JONATHAN H. KRANZLER of TEANECK, who was admitted to the bar of this State in 1992, having pleaded guilty in the United States District Court for the Southern District of Florida to one count of interstate transportation of stolen property, in violation of 18 U.S.C.A. § 2314, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JONATHAN H. KRANZLER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JONATHAN H. KRANZLER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JONATHAN H. KRANZLER comply with Rule 1:20-20 dealing with suspended attorneys.